J-A13024-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHRISTOPHER FINNEFROCK                     :
                                               :
                       Appellant               :   No. 67 EDA 2019

          Appeal from the Judgment of Sentence Entered April 6, 2018
      In the Court of Common Pleas of Chester County Criminal Division at
                        No(s): CP-15-CR-0004197-2016


BEFORE:      SHOGAN, J., NICHOLS, J., and STRASSBURGER, J.*

MEMORANDUM BY NICHOLS, J.:                                 FILED JUNE 19, 2019

        Appellant Christopher Finnefrock attempts to appeal pro se from the

sentence imposed after he pled guilty to multiple sexual offenses. Appellant

challenges the validity of his guilty plea.        For the reasons that follow, we

quash.

        The procedural history relevant to this matter is as follows. On April 6,

2018, Appellant, who was represented by counsel, pled guilty to two counts

of involuntary deviate sexual intercourse with a minor, one count of unlawful

contact with a minor, and one count of corruption of minors.1 That same day,

the trial court sentenced Appellant to an aggregate sentence of eight to

sixteen years’ imprisonment and ten years’ probation.           See Trial Ct. Op.,

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. §§ 3123(b), 6318(a)(1), and 6301(a)(1)(ii), respectively.
J-A13024-19



1/23/19, at 5. The court directed the Sexual Offender Assessment Board to

determine whether Appellant was a sexually violent predator (SVP). Appellant

did not file a post-sentence motion.

       While the SVP assessment was pending, Appellant’s counsel filed a

notice of appeal on April 24, 2018. That appeal was docketed in this Court at

1245 EDA 2018. Appellant’s counsel subsequently filed an Anders/Santiago

brief identifying a claim that Appellant’s plea was coerced. This Court affirmed

the judgment of sentence on December 24, 2018, and granted Appellant’s

counsel leave to withdraw. Commonwealth v. Finnefrock, 1245 EDA 2018

(Pa. Super. filed Dec. 24, 2018) (unpublished mem.).

       Meanwhile, the trial court’s docket reflects that on July 25, 2018,

Appellant’s counsel filed a motion to vacate the order for an SVP hearing. The

trial court granted continuances of the SVP hearing in August and October of

2018.2

       Appellant filed the pro se notice of appeal giving rise to this matter. The

notice of appeal was dated December 1, 2018, was postmarked December 17,




____________________________________________


2 We note that the certified record transmitted to this Court consists of the
post-sentencing matters only. We have relied on the docket, the trial court’s
January 23, 2019 opinion, and this Court’s prior decision in Finnefrock, 1245
EDA 2018, when summarizing the procedural history of this matter.




                                           -2-
J-A13024-19



2018, and was docketed on December 19, 2018.3 Appellant indicated that he

intended to appeal from a July 16, 2018 order.

       Appellant also filed a pro se Pa.R.A.P. 1925(b) statement that was dated

December 1, 2018, and postmarked December 20, 2018. Appellant asserted

that (1) his counsel and the trial court coerced him to enter a plea, (2) his

counsel was ineffective, and (3) he attempted to raise these issues during the

plea and sentencing hearing, but was unable to do so due to his total deafness

and inability to speak. See Appellant’s Rule 1925(b) Statement, 12/20/18.

       Before considering the issues set forth in Appellant’s pro se brief, we

must address whether this appeal is properly before this Court.             See

Commonwealth v. Baio, 898 A.2d 1095, 1098 (Pa. Super. 2006) (questions

regarding this Court’s jurisdiction may be raised sua sponte). The standard

of our review is de novo, and the scope of our review is plenary.           See

Commonwealth v. Williams, 106 A.3d 583, 586 (Pa. 2014)

       In general, appeals are properly taken from final orders. See Pa.R.A.P.

341(b)(1) (defining a final order, in part, as “any order that . . . disposes of

all claims and of all parties”); Commonwealth v. Scarborough, 64 A.3d

602, 608 (Pa. 2013). The party taking the appeal must file within thirty days

after the entry of the order from which an appeal is taken. Pa.R.A.P. 903(a).

“In a criminal case in which no post-sentence motion has been filed, the notice
____________________________________________


3  We note that the publicly available docket indicates that as of April of 2019,
an SVP hearing has not been conducted. Additionally, Appellant apparently
filed a Post Conviction Relief Act (PCRA) petition, which the court denied.


                                           -3-
J-A13024-19



of appeal shall be filed within 30 days of the imposition of the judgment of

sentence in open court.” Pa.R.A.P. 903(c)(3).

        Instantly, by raising issues related to his plea, Appellant appears to

appeal from the sentence imposed by the trial court on April 6, 2018.

However, to the extent that order constituted a final order,4 Appellant failed

to file this appeal within thirty days of the imposition of sentence.         See

Pa.R.A.P. 903(c)(3).

        Moreover, Appellant’s pro se notice of appeal indicated that he intended

to appeal from a July 16, 2018 order. No such order appears in the record or

in the trial court’s docket. Further, his pro se notice of appeal was filed in

December of 2018. Therefore, it was untimely. See Pa.R.A.P. 903(a).

        Lastly, our review reveals that the trial court did not enter a final order

within the thirty-day period before Appellant filed his pro se notice of appeal.

See Pa.R.A.P. 341.        Additionally, none of the orders entered in that time

period gave rise to an appeal as of right. See Pa.R.A.P. 311, 313.

        Accordingly, Appellant has not established that this Court has

jurisdiction in this matter, and we quash this appeal. See Baio, 898 A.2d at

1098.


____________________________________________


4 Given the limited record before this Court, we have no basis to determine
whether this Court’s prior decision to address the merits of Appellant’s appeal
was appropriate. See Commonwealth v. Schrader, 141 A.3d 558, 561 (Pa.
Super. 2016) (concluding that “where a defendant pleads guilty and waives a
pre-sentence SVP determination, the judgment of sentence is not final until
that determination is rendered”).

                                           -4-
J-A13024-19



     Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/19/19




                          -5-